DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garofalo et al (7,124,476).
Garofalo et al teaches a traction system for an ambulatory support comprising a latch assembly operable to latch a sole plate to a distal end of the ambulatory support (functional language).




    PNG
    media_image1.png
    622
    477
    media_image1.png
    Greyscale

and wherein the anchor portion 1 is fixable relative to the top side of the ambulatory support and the hinge portion is disposed above and unfixed to the top side of the ambulatory support when the latch base is secured to the ambulatory support.

20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (2011/0099846).
Fischer teaches a traction system for an ambulatory support comprising a latch assembly 101 operable to latch a sole plate to a distal end of the ambulatory support (functional language fully capable of).

    PNG
    media_image2.png
    284
    295
    media_image2.png
    Greyscale

The latch assembly including a latch base (generally 101) fixable at a top side of the ambulatory support; wherein the latch base includes a plate portion (one of 108f or 108d), an anchor portion (the other of 108f or 108d), and a hinge portion (therebetween as generally depicted) flexibly connecting the plate portion and the anchor portion; 
and wherein the anchor portion is fixable relative to the top side of the ambulatory support and the hinge portion is disposed above and unfixed to the top side 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774